Reversed and Remanded, and Majority and Dissenting Memorandum Opinions
filed February 24, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00996-CR
___________________
 
PETER HENERY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from the County Criminal Court at Law No. 4
Harris County,
Texas

Trial Court Cause No. 1634586
 

 
 
DISSENTING MEMORANDUM OPINION
            The written order granting appellant’s motion to quash
contradicts the trial court’s oral denial.  This circumstance establishes at
least a plausible basis for contending that the written order resulted from a clerical
error.  We have authority to abate this appeal and remand for the trial court
to conduct a nunc pro tunc hearing and determine whether the written order was
signed as the result of a clerical error.  See Rodriguez v. State, 42
S.W.3d 181, 186-87 (Tex. App.—Corpus Christi 2001, no pet.); Smith v. State,
801 S.W.2d 629, 633 (Tex. App.—Dallas 1991, no pet.).  We should follow this
procedure here regardless of whether the State asks us to do so.  Accordingly,
I respectfully dissent from this court’s judgment reversing the trial court’s
judgment and remanding with instructions to dismiss the cause.
 
                                                                                    
                                                                        /s/        William
J. Boyce
                                                                                    Justice
 
 
 
Panel consists of Justices
Seymore, Boyce, and Christopher.  (Seymore, J., majority).
Do
Not Publish — Tex. R. App. P. 47.2(b).